                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ILLINOIS
                          EASTERN DIVISION


SILVIA FITZGERALD and
STEVEN FITZGERALD,

                   Plaintiffs,
                                              Case No. 17 CV 9284
          v.
                                          Judge Harry D. Leinenweber
APHRODITE P. ROBERTS, R.N.,
HIGHLAND PARK CVS, L.L.C.,
and MINUTECLINIC DIAGNOSTIC
OF ILLINOIS, L.L.C.,

                  Defendants.


                   MEMORANDUM OPINION AND ORDER

     Defendants Highland Park CVS, LLC, MinuteClinic Diagnostic of

Illinois, LLC, and Caremark RX, LLC move to dismiss Counts XI

through XIII of Plaintiffs Silvia and Steven Fitzgerald’s Second

Amended Complaint. For the reasons stated herein, the Motion to

Dismiss (Dkt. No. 34) is granted.


                          I.     BACKGROUND

     This case arises from Plaintiff Silvia Fitzgerald’s visit to

a local CVS clinic operated by Defendants Highland Park CVS, LLC,

MinuteClinic Diagnostic of Illinois, LLC, and Caremark RX, LLC

(collectively “CVS Defendants”). Mrs. Fitzgerald alleges that she

sought assistance from the clinic to remove earwax from her ear.

(Sec. Am. Compl. (SAC) ¶ 5, Dkt. No. 29.) Defendant Aphrodite P.



                                  - 1 -
Roberts, APN, a nurse at the CVS clinic, allegedly misused a

Waterpik      Flosser—a   high-pressure   water   dispensing   device    for

flossing teeth—in performing the procedure. (SAC ¶ 7.) Apparently,

in using the Waterpik Flosser, Roberts damaged the tissue in and

around Mrs. Fitzgerald’s ear. (SAC ¶ 8.)

     Based on the foregoing, both Mrs. Fitzgerald and her husband,

Steven Fitzgerald, seek damages from Defendants. Defendants now

move to dismiss Counts XI through XIII of Plaintiffs’ Second

Amended Complaint, asserting that the counts are (1) barred under

the statute of limitations; and (2) fail to state a claim under

Rule 12(b)(6). The three counts are as follows:

       I.     Count XI. Willful and Wanton/Intentional Misconduct

              against Defendant Highland Park CVS.

      II.     Count XII. Willful and Wanton/Intentional Misconduct

              against Defendant Caremark Rx.

     III.     Count XIII. Willful and Wanton/Intentional Misconduct

              against     Defendant    MinuteClinic    Diagnostic       of

              Illinois.

                               II. DISCUSSION

                           A. Statute of Limitations

     Under Illinois law, medical malpractice claims must be

brought no more than:

            2 years after the date on which the claimant knew, or
            through the use of reasonable diligence should have
            known or received notice in writing of the existence


                                      - 2 -
         of the injury or death for which damages are sought in
         the action, whichever of such date occurs first, but
         in no event shall such action be brought more than 4
         years after the date on which occurred the act or
         omission or occurrence alleged in such action to have
         been the cause of such injury or death.

7315 ILCS 5/13-212(a). In other words, section 735 ILCS 5/13-

212(a) states that there is a bar to recovering punitive damages

in medical malpractice claims two years after a person knows or

reasonably should have known of an injury and knows or reasonably

should have known that the injury was wrongfully caused. Moon v.

Rhode, 409 N.E.3d 220, 227 (Ill. 2016).

       Defendants   argue      that   the     newly   filed    institutional

negligence claims should be dismissed because they were filed more

than   three   years   after    the   alleged   negligent     care   incident.

Plaintiffs agree that their claims were filed three years after

knowledge of the injury; nevertheless, they argue that the claims

should not be dismissed because they relate back to the original

pleading. A negligence claim can relate back if it passes the

“sufficiently close relationship test.” Porter v. Decatur Mem’l

Hosp., 882 N.E.2d 583, 592 (Ill. 2008). For that test, a court

considers whether there was a significant lapse of time between

the original and amended set of facts, whether the facts are

different in character, and whether the facts led to different

injuries. Id.




                                      - 3 -
      Defendants argue that the amended facts do not relate back

because Plaintiffs state entirely new claims from a different set

of facts. Specifically, they contend that the allegations of

willful and wanton institutional misconduct do not relate back to

the negligence claims in the original complaint. They cite McCorry

v. Gonnerante, 775 N.E.2d 591, 599 (Ill. App. Ct. 2002), in which

the court found that amended allegations involving the conduct of

different persons at different times did not relate back to the

original pleading. McCorry v. Gooneratne, 775 N.E.2d 591, 599 (Ill.

App. Ct. 2002); see 735 ILCS 5/2-616. Defendants also contend that

new allegations of willful and wanton institutional misconduct do

not relate back to the negligence claims in the original complaint.

They rely on Weidner v. Carle Found. Hosp., 512 N.E.2d 824, 826

(Ill. App. Ct. 1987), in which the court found that “allegations

of negligence are separate from the alleged malpractice which led

to plaintiff’s injuries.”

      Plaintiffs   argue   that    their   allegations   of   institutional

negligence arise out of the same facts as vicarious liability,

which they alleged in their original complaint. They argue that

the   original   complaint   put    Defendants   on   notice    that   their

administrative and managerial decisions were at issue in this

litigation, because that complaint asserted that supervisory staff

failed to require and provide reasonable and proper training

regarding the WaterPik Flosser device. The original complaint


                                     - 4 -
alleges, in relevant part, that CVS negligently and unreasonably

breached its duties to Mr. and Mrs. Fitzgerald by the following

wrongful actions and omissions:

     a. it provided and, thereafter, retained for use by its
     staff a WaterPik Flosser to remove ear wax from
     Silvia’s ear that included the instructions:

     READ ALL INSTRUCTIONS BEFORE USING

          . . . . .

     WARNING:

     To reduce the risk of burns, electrocution, fire, or
     injury to persons:

          . . . .

          Do not direct water under the tongue, into the
          ear, nose or other delicate areas. This product
          is capable of producing pressures that may cause
          serious damage in these areas

                . . . . .

          Use this product only as indicated in these
          instructions or as recommended by your dental
          professional;

          b. its supervisory staff failed to require and
     provide reasonable-and-proper training of Aphrodite in
     evaluation of patients’ needs for the use of water-
     pressure devices to remove ear wax;

          c. its supervisory staff failed to require and
     provide reasonable-and-proper training of Aphrodite in
     the use water pressure devices to remove ear wax;

          d. its supervisory staff failed to properly
     evaluate the dangers of the water pressure device that
     it provided to Aphrodite and other staff to remove ear
     wax;




                                  - 5 -
             e. it failed to consider and to provide for
        alternative means to remove ear wax other than water-
        pressure devices for its staff to remove ear wax.

(Compl. ¶ 15, Ex. A to Defs.’ Mot. to Dismiss, Dkt. No. 34-1.)

     The newly alleged facts are not different in character from

those    alleged   in    the    original        complaint.   They   are   also   not

separated by a lapse of time. See Porter, 227 Ill.2d at 360.

Further, the facts are all part of the events leading up to the

same ear damage injury. Id. Plaintiffs are alleging new counts in

the Amended Complaint that rely on the same facts alleged in the

original complaint. Therefore, the Court agrees that Defendants

were on notice from the original complaint. Counts XI through XIII

relate back to the original complaint and are not barred by the

statute of limitations.

                               B. 12(b)(6) Dismissal

        Defendants also move to dismiss Counts XI, XII, and XIII under

Rule 12(b)(6). To survive a Rule 12(b)(6) motion to dismiss, a

complaint must contain “sufficient factual matter, accepted as

true, to ‘state a claim to relief that is plausible on its face.’”

Ashcroft v. Iqbal, 556 U.S. 662, 663 (2009) (quoting Bell Atl.

Corp.    v.   Twombly,   550    U.S.      544    (2007)).    A   claim   has   facial

plausibility when the plaintiff pleads “sufficient factual content

that allows the court to draw the reasonable inference that the

defendant is liable for the alleged misconduct.” Iqbal, 556 U.S.

at   678.     Allegations      in   the    form     of   legal    conclusions    are


                                          - 6 -
insufficient to survive a Rule 12(b)(6) motion. Adams v. City of

Indianapolis, 742 F.3d 720, 728 (7th Cir. 2014) (citation omitted).

       Defendants argue that Plaintiffs are statutorily barred from

recovering punitive damages for Counts XI through XIII pursuant to

the Healing Art Malpractice Act (“HAMA”). See 735 ILCS 5/2-1115.

HAMA    applies   to    “any    action,    whether    in   tort,   contract    or

otherwise, in which the plaintiff seeks damages for injuries or

death   by   reason     of   medical,     hospital,   or   other   healing    art

malpractice.” 735 ILCS 5/2-1704. This includes negligence in the

course of interrelated health care services. Lyon v. Hasbro Indus.,

Inc., 509 N.E.2d 702, 706 (Ill. App. Ct. 1987). Section 5/2-1115

also states that there is a bar to recovering punitive damages in

HAMA    cases.    735    ILCS   5/2-1115     (“punitive     damages   are     not

recoverable in healing art and legal malpractice cases”).

       The facts and issues in this case concern the professional

judgment and conduct of Roberts, an advanced practice nurse, which

certainly falls within the meaning of “medical… or other healing

art malpractice.” 735 ILCS 5/2-1704. Since Counts XI through XIII

allege willful and wanton conduct, as well as involve institutional

negligence in providing healthcare, the HAMA is applicable. See

Kus v. Sherman Hosp., 561 N.E.2d 381, 383-384 (Ill. App. Ct. 1990);

Kolanowski v. Ill. Valley Cmty. Hosp., 544 N.E.2d 821, 825 (Ill.

App. Ct. 1989); see also Russel v. Good Shepherd Hosp., 538 N.E.2d

672, 677 (Ill. App. Ct. 1991) (recognizing that HAMA covers willful


                                        - 7 -
and wanton conduct, otherwise known as intentional misconduct).

Plaintiffs argue that HAMA does not apply because the allegations

in this case do not require medical knowledge or understanding.

For example, they believe expert testimony is unnecessary in this

case to understand the misconduct of choosing to use the WaterPik

Flosser   to    remove     ear   wax.   However,    the   necessity     of    expert

testimony is irrelevant at this juncture. HAMA is broad and because

this   case     involves    a    “branch   of   learning    dealing        with   the

restoration of physical or mental health,” HAMA applies. See Milos

v. Hall, 757 N.E.2d. 654, 657 (Ill. App. Ct. 2001). Further, the

statute pertains to “all medical malpractice actions[.]” 735 ILCS

5/2-1701.

       Lastly, Plaintiffs argue that they are seeking compensatory

damages rather than punitive damages and thus their intentional

misconduct claims do not fall within HAMA. See 735 ILCS 5/2-1115.

The Court disagrees. Courts have determined that willful and wanton

conduct constitutes a claim to seek punitive damages. Russell, 222

538    N.E.2d    at   676-677.      Intentional      misconduct       is     legally

insufficient by itself; Illinois law does not recognize it as an

intentional tort. See Happel v. Wal-Mart Stores, Inc., 319 F. Supp.

2d 883, 885 (N.D. Ill. 2004). Therefore, HAMA bars Plaintiffs from

seeking   punitive       damages,   and    Counts   XI,    XII,   and      XIII   are

dismissed with prejudice. Id.




                                        - 8 -
                            III. CONCLUSION

     For the reasons stated herein, Defendants’ Motion to Dismiss

(Dkt. No. 34) is granted, and Counts XI, XII, and XIII are

dismissed with prejudice.




                                      Harry D. Leinenweber, Judge
                                      United States District Court

Dated: 7/18/2019




                                  - 9 -
